Plaintiff brought suit against defendants in the circuit court of Washtenaw county to recover damages for injuries claimed to have been suffered by him when he was struck by defendants' automobile. There was judgment for defendants on a directed verdict, and plaintiff appeals. *Page 324 
The question is, whether plaintiff was guilty of negligence contributing to his injury when he was struck by defendants' automobile while attempting to cross the pavement. Plaintiff suffered severe injuries October 30, 1937. He was, according to his testimony, 400 to 425 feet distant from defendants' automobile, looking at it, and thought he could cross the pavement in front of it. He took two or three steps, concluded he could not get across, turned around and started to retrace his steps when defendants' automobile struck him.
There is no proof as to the speed of defendants' automobile. Plaintiff could not indefinitely await the prospective accident, and he had ample time to avoid injury while the automobile of the defendants was traveling 400 feet.
Judgment affirmed, with costs.
BUSHNELL, C.J., and SHARPE, CHANDLER, NORTH, McALLISTER, WIEST, and BUTZEL, JJ., concurred.